Case 5:20-cv-06116-NC Document 10-1 Filed 09/21/20 Page 1 of 15




               Exhibit 1
                 Case 5:20-cv-06116-NC Document 10-1 Filed 09/21/20 Page 2 of 15

                                                                                                                      US007187706B2


(12)   United States Patent                                                                        (10) Patent N0.:                US 7,187,706 B2
       Schilling et al.                                                                            (45) Date of Patent:                        Mar. 6, 2007

(54)    HANDOFF AND SOURCE CONGESTION                                                                 5,305,308 A *    4/1994 English et al. ............ .. 370/335
        AVOIDANCE SPREAD-SPECTRUM SYSTEM                                                              5,818,820 A *    10/1998 Anderson et al. ......... .. 370/280
        AND METHOD
                                                                                                                          (Continued)
(75)    Inventors: Donald L. Schilling ’ Palm Beach                                                             OTHER PUBLICATIONS
                                 Gardens, FL (US); Joseph Garodnick,
                                 Centerville, MA (US)                                          3G TS 25.3331 (Oct. 1999) 3rd Generation Partnership Project
                                                                                               (3GPP); Technical Speci?cation Group (TSG) RAN; RRC Protocol
(73) Assignee: LineX Technologies, Inc., West Long                                             Speci?cation
               Branch, NJ (US)                                                                                            (Continued)
(*)     Notice:                  Subject to any disclaimer, the term of this                   Primary ExamineriDon N, Vo
                                 patent is extended or adjusted under 35                       (74) Azzgrney, Agenz, 0r FirmiDaVid Newman
                                 U.S.C. 154(b) by 721 days.
                                                                                               (57)                      ABSTRACT
(21) Appl. No.: 09/968,832
            _         _                                                                        A       spread-spectrum,         code-division-multiple-access
(22)    Flled'                   Oct‘ 2’ 2001                                                  (CDMA), system With a remote station (RS) communicating
                                            ,            ,   ,                                 With a ?rst base station (BS). The remote station receives the
(65)                Pnor Pubhcatlon Data                                                       ?rst BS-packet signal, and transmits a ?rst RS-packet signal
        US 2002/0094013 A1    Jul. 18, 2002                                                    to the ?rst base station. The ?rst RS-packet signal is spread
                                                                                               by a ?rst RS-chip-sequence signal at a second frequency.
              Related US. Application Data                                                     The ?rst base station receives the ?rst RS-packet signal. The
(63)    Continuation of application NO‘ 09/758 981 ?led on                                     ?rst base station stores and forwards the despread ?rst
        Jan 12 2001                                                       ’    ’               RS-packet signal to a central office (CO). The remote station
                  '       ’           '                                                        monitors control and packet transmission channels of other
(51)    Int CL                                                                                 base stations in geographic proximity to the remote station.
        H04B 1/69                                   (200601)                                   Each of the base stations transmit BS-packet signals. The
        H04Q 7/00                                   (200601)                                   remote station determines, based on signal metrics and
        H04Q 7/20                                   (200601)                                   available capacity, When to change from the ?rst base station
(52)    U 5 Cl                                           375/141_ 370632 455/437               to the second base station. The second base station stores and
                ' '           ' """""""""" "                      ’           ’ 4 5 5 / 439’   then forwards the despread second RS-packet signal to the
(58) Field of Classi?cation Search                                              375/130        central of?ce. The despread second RS-packet signal
                               375/140 141 143_                                335 280’        includes a source address from the second base station and
                                      370/’310           45’5/436 437’ 438’ 439’ 442’          the source address from the remote station. For return
        S                     1. t.        ?l        ’       1 t ’      ’h hit       ’         communications from the central office, the central office
            ee app lea Ion                      e or Comp 6 e Seam            15 Dry‘          reads the source address from the second base station, and
(56)                                      References Cited                                     routes return packet signals, denoted herein as CO-packet
                                                                                               through the second base station to the remote station.
                              U.S. PATENT DOCUMENTS
       5,195,091 A *                       3/1993    FarWell et al. ............ .. 370/336                   25 Claims, 3 Drawing Sheets
          Case 5:20-cv-06116-NC Document 10-1 Filed 09/21/20 Page 3 of 15


                                                          US 7,187,706 B2
                                                                     Page 2

               US. PATENT DOCUMENTS                                       Procedures in idle Mode and Procedures for Cell Reselection in
                                                                          Connected Mode (3G TS 25.304 version 3.0.0).
     5,859,879 A *     1/1999 Bolgiano et al. ......... .. 370/330
     5,864,578 A *     1/1999   Yuen ........... ..        .375/143
                                                                          3G TS 25.304 V.5.0.0 (Mar. 1999) 3rd Generation Partnership
     5,898,682 A *     4/1999   Kanai ....... ..             370/331
                                                                          Project; Technical Speci?cation Group Radio Access Network; UE
     5,917,811 A *     6/1999 Weaver et al. .                370/332      Procedures in idle Mode and Procedures for Cell Reselection in
     5,940,430 A *     8/1999 Love et a1.                    375/130      Connected Mode (3G TS 25.304 version 5.0.0).
     5,940,761 A *     8/1999 Tiedemann et a1. ..            455/437      A Reliable, E?icient Topology Broadcast Protocol for Dynamic
     6,314,126 B1 *   11/2001 Schilling et al. ..                         Networks, Bhargay Bellur and Richard G. Ogier, IEEE Infocom,
     6,608,823 B1*     8/2003   Kito ............ ..                      Mar. 21-25, 1999.
 2002/0196840
 2002/0077104 A1*     12/2002
                       6/2002 Anderson
                              Chen et al.et a1. .                         Leonard Kleinrock, Static Flow Control in Store-and-Forward
                                                                          Computer Networks, IEEE Trans. On Computers, vol. COM-28,
                                                                          No. 2, Feb. 1980. \.
 2005/0122917
 2005/0059401
 2003/0206530 A1*     11/2003
                       6/2005
                       3/2005 Tiedemann
                              Chen
                              Lindsey
                                   et al.
                                      et al................ .. 370/300    Robust Adaptive Network Protocols for Restrictive Environments,
                                                                          SRI International, ITAD-1648-FR-99-054, SRI Project Number
                 OTHER PUBLICATIONS                                       1648, for US. Arym Communications-Electronics Command, Fort
                                                                          Monmouth, NJ.
3G TS 25.304 V.3.0.0 (Oct. 1999) 3rd Generation Partnership
Project; Technical Speci?cation Group Radio Access Network; UE            * cited by examiner
    Case 5:20-cv-06116-NC Document 10-1 Filed 09/21/20 Page 4 of 15


U.S. Patent       Mar. 6, 2007    Sheet 1 of3          US 7,187,706 B2
    Case 5:20-cv-06116-NC Document 10-1 Filed 09/21/20 Page 5 of 15


U.S. Patent       Mar. 6, 2007    Sheet 2 0f 3         US 7,187,706 B2



                                             CENTRAL
                                              OFFICE
    Case 5:20-cv-06116-NC Document 10-1 Filed 09/21/20 Page 6 of 15


U.S. Patent       Mar. 6, 2007    Sheet 3 0f 3         US 7,187,706 B2




                                 FIG.4
           Case 5:20-cv-06116-NC Document 10-1 Filed 09/21/20 Page 7 of 15


                                                       US 7,187,706 B2
                                1                                                                       2
     HANDOFF AND SOURCE CONGESTION                                                    SUMMARY OF THE INVENTION
    AVOIDANCE SPREAD-SPECTRUM SYSTEM
               AND METHOD                                                   A general object of the invention is a handoff, for a
                                                                          direct-sequence, spread-spectrum, CDMA packet-switched
                    RELATED PATENTS                                       system, betWeen base stations, Without loss of capacity or
                                                                          loss of data.
  This patent stems from a continuation application of US.                  Another object of the invention is to provide continuous
patent application Ser. No. 09/758,981, and ?ling date of                 operation of a remote station betWeen base stations, Without
Jan. 12, 2001, entitled SPREAD-SPECTRUM HANDOFF                           the large overhead operation currently required of a handoff.
AND SOURCE CONGESTION AVOIDANCE SYSTEM                                      According to the present invention, as embodied and
AND METHOD by inventors, DONALD L. SCHILLING                              broadly described herein, an improvement for a method and
and JOSEPH GARODNICK. The bene?t of the earlier ?ling                     system is provided to a spread-spectrum, code-division
date of the parent patent application is claimed for common               multiple-access (CDMA), system. Assume that a remote
subject matter pursuant to 35 U.S.C. § 120.                               station (RS) is communicating With a ?rst base station (BS)
                                                                          Within a spread-spectrum, CDMA netWork. The spread
          BACKGROUND OF THE INVENTION                                     spectrum, CDMA netWork may be a star netWork With the
                                                                          same overhead information Which is typically used in cur
   This invention relates to packetiZed, code-division-mul                rent cellular systems, or a distributed netWork. The ?rst base
tiple-access communications, and more particularly to hand                station transmits, using radio Waves, a ?rst BS-packet signal
off of a remote station, betWeen base stations.                      20   to the remote station. The ?rst BS-packet signal is spread by
                                                                          a ?rst BS-chip-sequence signal at a ?rst frequency fl.
        DESCRIPTION OF THE RELEVANT ART                                      The remote station receives the ?rst BS-packet signal. A
                                                                          replica of the ?rst BS-chip-sequence signal, or equivalently
  In a Wireless, direct-sequence, spread-spectrum, pack                   a matched ?lter matched to the ?rst BS-chip-sequence
etiZed, code-division-multiple-access (CDMA) communica               25   signal, is used by the remote station for despreading ?rst
tions system, a remote station (RS) transmits to a base                   BS-packet signals arriving from the ?rst base station. Each
station (BS), and a base station transmits to a remote station.           BS-packet signal, or certain BS-packet signals, contain
The selection of base station may he determined from the                  capacity availability data, and Which BS-chip-sequence sig
poWer level received at the base station from the remote                  nals are available, for the respective base station.
station, and/or from the poWer level received at the remote          30      The remote station transmits, using radio Waves, a ?rst
station from the base station. During communications                      RS-packet signal to the ?rst base station. The ?rst RS-packet
betWeen the remote station and the base station, if either the            signal is spread by a ?rst RS-chip-sequence signal at a
poWer level received at the remote station, or the poWer level            second frequency f2. A replica of the ?rst RS-chip-sequence
received at the base station, is too small, then unacceptable             signal, or equivalently a chip-sequence generator matched to
communications results, and a change of base station is              35   the ?rst RS-chip-sequence signal, is used by the remote
required or the communications channel is “dropped”. The                  station for spreading the ?rst RS-packet signal. The ?rst
change of base station is referred in the art as a handover or            RS-packet signal includes a source address from the remote
handoff.                                                                  station.
   In the prior art, a base station may initiate a handoff, or the          The ?rst base station receives the ?rst RS-packet signal at
remote station may initiate a handoff. The handoff may be a          40   the second frequency f2. The ?rst base station normally
hard handoff, When communications With the remote station                 Would despread the ?rst RS-packet signal, and then send the
is stopped for a short period of time, until handoff to a neW             despread ?rst RS-packet signal to a central of?ce. The
base station is complete. The hard handoff may result in loss             despread ?rst RS-packet signal includes a source address
of data. To avoid the loss of data, the data that might be lost           from the remote station, and the source address from the ?rst
can be stored, and When the handoff is complete, the stored          45   base station.
data can be transmitted at an increased data rate and an                    While the remote station communicates With the ?rst base
increased poWer level. This sometimes is referred to as store             station, the remote station also monitors spread-spectrum
and forWard. Ths store and forWard of data during the hard                signals from other base stations, Which are in geographic
handoff can prevent the loss of data.                                     proximity to the remote station. The remote station may
   For a soft handoff, the remote station, at the same time,         50   continuously monitor, periodically monitor, or monitor
receives data from, and transmits data to, the old base station           When the received poWer level at the remote station falls
and the neW base station. The simultaneous transmission                   beloW a threshold or When the capacity availability in the
results in an increase in received signal poWer, by as much               ?rst base station falls beloW a given threshold. The remote
as 3 dB, since tWo base stations are transmitting to the                  station may monitor the control and packet transmission
remote station.                                                      55   channels, or other channels, of the other base stations. The
  For the hard handoff and the soft handoff, initially the                control and packet transmission channels refer to channels
remote station and/or base station determine that a handoff               that are continuously operating, or nearly continuously
is required, and then as to Which of several base stations the            operating, from the other base stations.
remote station ?nally Will communicate. For the handoff, an                 Each of the base stations transmits, using radio Waves, a
initial remote station transmitter poWer is determined, then         60   BS-packet signal spread by a second BS-chip-sequence
the necessary overhead operations take place to effect the                signal at the ?rst frequency fl. The remote station monitors
handoff. During this process, the hard handoff results in data            a signal metric of the control and packet transmission
loss, Which is unacceptable for data communications, and                  channels from the ?rst base station, and monitors the same
the soft handoff results in a decrease in capacity, since tWo             signal metric of the control and packet transmission chan
base stations are simultaneously transmitting and/or receiv          65   nels from the other base stations. The remote station deter
ing the same data. In addition, the handoff procedures                    mines When the signal metric of the ?rst BS-packet signal
currently in use Were for circuit-sWitched systems.                       falls beloW a threshold, and that the signal metric of a
          Case 5:20-cv-06116-NC Document 10-1 Filed 09/21/20 Page 8 of 15


                                                     US 7,187,706 B2
                                 3                                                                    4
BS-packet signal from one base station, or several BS                   packet signal, at the ?rst frequency, as a third BS-packet
packet signals from several base stations, is above the                 signal spread by the second BS-chip-sequence signal. The
threshold. The remote station also determines available                 term third BS-packet signal, as used herein, refers to the
capacity of the one or more base stations. Upon determining             BS-packet signal transmitted from the second base station,
the foregoing threshold crossings, and capacity levels, the             containing the information from the CO-packet signal. The
remote station determines to handolf to a second base                   remote station receives and despread the third BS-packet
station. The second base station is de?ned herein to be the             signal, i.e., the CO-packet signal.
particular base station, out of the one or more base stations              This invention has the central office route the CO-packet
monitored by the remote station, to Which the remote station            signal to the second base station, since the second base
decides to handolf. The second base station, as set by                  station is the base station to Which the remote station last
engineering design criteria, has suf?ciently high signal level          transmitted, as determined from the second base station
and su?icient capacity, for communicating With the remote               source address and the remote station source address in the
station. Upon meeting these criteria, the remote station                second packet signal previously received at the central
changes communications from the ?rst base station to the                of?ce.
second base station.                                                      The present invention refers to a ?rst frequency fl and a
  A packet sWitched system makes use of the fact that a                 second frequency f2, Which, for frequency division duplex
packet contains a ?nite number of bits and that the remote              (FDD), Would be different frequencies, preferably outside
station transmits nothing betWeen packets. Even in voice                the correlation bandWidth of each other. The present inven
communications, the dead time, i.e., the time betWeen spo               tion also may be used With time division duplex (TDD), With
ken Words, including pauses, is about sixty percent. When a        20   the ?rst frequency fl the same as the second frequency f2.
remote station transmits a packet there is a dead time, the             Both FDD technology and TDD technology are Well knoW
time betWeen the remote station transmission of the next                in the art.
packet. This dead time is unknown a priori at the base station             Additional objects and advantages of the invention are set
and often unknoWn by the remote station.                                forth in part in the description Which folloWs, and in part are
   Thus, after transmission of a packet i, the base station Will   25   obvious from the description, or may be learned by practice
use the chip-sequence signal and the available capacity in              of the invention. The objects and advantages of the invention
the base station, given to a ?rst remote station, for the next          also may be realiZed and attained by means of the instru
remote station requiring its use. Such operation is required            mentalities and combinations particularly pointed out in the
to ensure, maximum throughput through the system. Thus,                 appended claims.
the original remote station desiring to send packet i+l, may       30
?nd that the base station has no capacity available. This                     BRIEF DESCRIPTION OF THE DRAWINGS
metric, denoted herein a BS metric, is a second reason (the
?rst being loW poWer) for the remote station to handover to               The accompanying draWings, Which are incorporated in
a second base station.                                                  and constitute a part of the speci?cation, illustrate preferred
  In response to determining to change communications              35
                                                                        embodiments of the invention, and together With the
betWeen base stations, the remote station transmits, using              description serve to explain the principles of the invention.
radio Waves, a second RS-packet signal, Which is called the
                                                                          FIG. 1 is a block diagram of a current cellular spread
second RS-packet signal, to the second base station, using a
neWly selected spreading RS-chip-sequence signal. The                   spectrum system, shoWing all base stations communicating
                                                                        With a central of?ce;
neWly selected spreading RS-chip-sequence signal, de?ned           40
herein as the second RS-chip-sequence signal, is provided                 FIG. 2 is a block diagram of a distributed netWork,
by the second base station. The term second RS-packet                   spread-spectrum system;
signal, as used herein, refers to the initial RS-packet signal            FIG. 3 illustrates a remote station communicating
transmitted from the remote station to the second base                  betWeen tWo base stations; and
station, during handolf, using the second RS-chip-sequence         45     FIG. 4 illustrates a remote station communicating With a
signal. Accordingly, the second base station despreads the              base station, With channel sounding.
second RS-packet signal using the appropriate RS-chip
sequence signal or matched ?lter technology.                                          DETAILED DESCRIPTION OF THE
  After the second base station receives and despreads the                              PREFERRED EMBODIMENTS
second RS-packet signal at the second frequency, the second        50
base station sends the despread second RS-packet signal to                Reference noW is made in detail to the present preferred
the central of?ce (CO). The despread second RS-packet                   embodiments of the invention, examples of Which are illus
signal includes a source address from the second base station           trated in the accompanying draWings, Wherein like reference
and the source address from the remote station.                         numerals indicate like elements throughout the several
   For return communications from the central of?ce to the         55   vieWs.
remote station, the central of?ce reads the source addresses               The instant invention disclosed herein provides a novel
from the remote station and the forWarding base station. For            improvement and method to a direct-sequence, spread
this example, the central of?ce reads the source address from           spectrum,       packetiZed,    code-division-multiple-access
the second base station. From the source addresses, the                 (CDMA) system, and more particularly to a cellular struc
central of?ce knoWs to route return packet signals, denoted        60   ture or environment With each cell containing a base station
herein as the CO-packet signal, through the second base                 communicating With a plurality of remote stations, using
station to the remote station.                                          spreadi spectrum modulation. The present invention is for
  The central of?ce sends to the spread-spectrum, CDMA                  packet data, With data being sent betWeen a remote station
netWork, a CO-packet signal, Which includes destination                 and a base station as packet signals. A remote station might
addresses for the second base station and the remote station.      65   be a hand-held unit or telephone, a connection to a computer
The second base station receives the CO-packet signal. The              or other modem, or other device Which may be stationery or
second base station transmits, using radio Waves, the CO                in motion.
          Case 5:20-cv-06116-NC Document 10-1 Filed 09/21/20 Page 9 of 15


                                                     US 7,187,706 B2
                               5                                                                      6
  The base station is assumed to transmit to the plurality of            The plurality of nodes 110, 120, 130, 140, 150, 160, 170
remote stations at a ?rst frequency fl, also known as a carrier        180, 190 covers a geographic area. Each node in the plurality
frequency of the base station transmitter. The plurality of            ofnodes 110, 120, 130, 140, 150, 160, 170 180, 190 forms
remote stations is assumed to transmit to the base station at          a micro-cell. A micro-cell typically has a radius much less
a second frequency f2, also know as the carrier frequency of           than one mile.
the remote station transmitters. For frequency division                  In the plurality ofnodes 110, 120, 130,140,150, 160, 170
duplex operation, the second frequency f2 is different the             180, 190, the ?rst node 110 communicates with the second
?rst frequency fl, and typically outside the correlation               node 120, the fourth node 140 and the ?fth node 150. The
bandwidth of the ?rst frequency f1. For time division duplex           second node 120 communicates with the ?rst node 110, the
(TDD) operation, the second frequency f2 is the same as the            third node 130, the fourth node 140, the ?fth node 150 and
?rst frequency fl. The present invention works with either a           the sixth node 160. The third node communicates with the
FDD CDMA system or a TDD CDMA system.                                  second node 120, the ?fth node 150 and the sixth node 160.
  A particular channel from the base station to a remote               The fourth node communicates with the ?rst node 110, the
station is de?ned or determined by a particular chip-se                second node 120, the ?fth node 150, the seventh node 170
quence signal, as is well known in the art for direct-sequence         and the eighth node 180. The ?fth node communicates with
(DS) code-division-multiple access (CDMA) systems. A                   the ?rst node 110, the second node 120, the third node 130,
particular channel from a particular remote station to the             the fourth node 140, the sixth node 160, the seventh node
base station is de?ned or determined by a particular chip              170, the eighth node 180 and the ninth node 190. The sixth
sequence signal, as is well known in CDMA systems.                     node 160 communicates with the second node 120, the third
   CDMA Network Architecture                                      20   node 130, the ?fth node 150, the eighth node 180 and the
   The improvement to a method and system of the instant               ninth node 190. The seventh node 170 communicates with
invention provides handolf for a spread-spectrum CDMA                  the fourth node 140, the ?fth node 150 and the eighth node
network. The spread-spectrum, CDMA network may be a                    180. The eighth node 180 communicates with the fourth
star network or a distributed network.                                 node 140, the ?fth node 150, the sixth node 160, the seventh
   As illustratively shown in FIG. 1, a star network, as          25   node 170 and the ninth node 190. The ninth node commu
presently is used for cellular networks, is used to commu              nicates with the ?fth node 150, the sixth node 160 and the
nicate data between a central of?ce 50 and a plurality of              eighth node 180.
remote stations (RS). Aplurality of base stations 20, 30, 40,            FIG. 2 shows the ?rst node 110 communicating with a
communicate directly with the central of?ce 50. A ?rst base            ?rst plurality of remote stations 11, 112, 113, 114. The
station 20 communicates data between a ?rst plurality of          30   second node 120 communicates with a second plurality of
remote stations 11, 22, 23, 24. A second base station 30               remote stations, with FIG. 2 showing a ?rst remote station
communicates data between a second plurality of remote                 121 of the second plurality of remote stations. The third node
stations 31, 32, 33, 34, 35, 36. A third base station 40               130 communicates with a third plurality of remote stations
communicates data between a third plurality of remote                  131, 132 and the fourth node 140, the ?fth node 150 and the
stations 41, 42, 43, 44, 45.                                      35   sixth node 160 communicate with a fourth plurality of
  The distributed network, as illustrated in FIG. 2, provides          remote stations, a ?fth plurality of remote stations, and a
an alternative architecture, for routing packet signals                sixth plurality of remote stations, respectively. FIG. 2 shows
between a central of?ce, through a plurality of nodes, to a            the fourth node 140 communicating with a ?rst remote
remote station. Each of the nodes in a distributed system              station 141 of the fourth plurality of remote stations, the ?fth
includes a base station, plus additional system components        40   node 150 communicating with a ?rst remote station 151 of
for the distributed system. A representative distributive is           the ?fth plurality of remote stations, and the sixth node 160
incorporated herein by reference, and is disclosed in US.              communicating with a ?rst remote station 161 of the sixth
patent application Ser. No. 09/729,911, with ?ling date of             plurality of remote stations. The seventh node 170 and the
Dec. 6, 2000, entitled, DISTRIBUTED NETWORK,                           eighth node 180 are shown communicating with a seventh
SPREAD-SPECTRUM SYSTEM, by inventors Donald L.                    45   plurality of remote stations 171, and an eighth plurality of
Schilling and Joseph Gardnick, now US. Pat. No. 6,493,                 remote stations 181, 182, respectively. The ninth node 190
377, with issue date Dec. 10, 2002.                                    communicates with a ninth plurality of remote stations, and
  As illustratively shown in FIG. 2, a distributed network,            FIG. 2 shows the ninth node 190 communicating with a ?rst
direct-sequence, spread-spectrum, packetiZed, code-divi                remote station 191 of the ninth plurality of remote stations.
sion-multiple-access (CDMA) system, by way of example,            50      Handolf Between Base Stations
comprises a plurality of remote stations and a plurality of               The improvement to the method and system of the instant
nodes 110, 120, 130, 140, 150, 160, 170 180, 190. The                  invention provides handoif for a packetiZed, direct-se
plurality ofnodes 110,120,130,140,150,160,170 180,190                  quence, spread-spectrum CDMA system, for the star net
forms the distributed network. The distributed network plus            work and distributed network, as represented in FIG. 1 or
the plurality of remote stations form the distributed system.     55   FIG. 2, respectively. Assume that a remote station (RS) 11,
The plurality ofnodes 110,120,130,140,150,160,170 180,                 as shown, for example, in FIG. 3, is communicating with a
190 of FIG. 2, depicts, as an illustration, a ?rst node 110, a         ?rst base station (BS) 12 within a spread-spectrum, CDMA
second node, 120, a third node 130, a fourth node 140, a ?fth          network.
node 150, a sixth node 160, a seventh node 170, an eighth                 For the spread-spectrum, CDMA network, the ?rst base
node 180 and a ninth node 190.                                    60   12 station transmits, using radio waves, a ?rst BS-packet
  In the plurality ofnodes 110, 120, 130, 140,150,160, 170             signal to the remote station 11. The ?rst BS-packet signal is
180, 190, one node, which happens to be labeled the second             a spread-spectrum signal, since the ?rst BS-packet signal is
node 120, is a hub node, which communicates to a central               spread by a ?rst BS-chip-sequence signal at a ?rst frequency
telephone of?ce 50. In an alternative embodiment, a set of             fl. Spread-spectrum technology for spreading a packet sig
the plurality of nodes (hubs) communicates to the central         65   nal, in general, is well known in the art. Examples include
of?ce 50. The set of the plurality of nodes (hubs), may                a spread-spectrum transmitter using a chip-sequence gen
include the entire plurality of nodes.                                 erator for generating a chip-sequence signal. The data in the
          Case 5:20-cv-06116-NC Document 10-1 Filed 09/21/20 Page 10 of 15


                                                     US 7,187,706 B2
                              7                                                                       8
packet signal is spread by a multiplying device or AND gate,           geographic proximity to the remote station 11. Assume, as
by the chip-sequence signal. Equivalently, a replica of the            an illustrative example, that the remote station 11 is required
chip-sequence signal can be stored in memory and outputted             to handolf to another base station because the poWer level is
in response a proper symbol input, such as a bit.                      falling beloW a threshold or the capacity of the remote
   The remote station 11, using a spread-spectrum receiver,            station is falling beloW a threshold. The remote station 11
receives the ?rst BS-packet signal. A replica of the ?rst              may monitor the signal or poWer level and capacity avail
BS-chip-sequence signal, or equivalently a matched ?lter               ability of control and packet transmission channels, or other
matched to the ?rst BS-chip-sequence signal, is used by the            channels, of the other base stations from nearby micro-cells.
spread-spectrum receiver of the remote station for despread            Assume that from a plurality of base stations monitored by
ing BS-packet signals arriving from the ?rst base station 20.          the remote station, that the actual base station for handolf is
The replica of the ?rst BS-chip-sequence signal also could             de?ned herein as the second base station 134.
be used With a product detector and output ?lter for                     Prior to handoff, the second base station 134 transmits,
despreading the packet signal. The product detector and                using radio Waves, a second BS-packet signal, spread by a
matched ?lter for despreading a spread-spectrum signal are             second BS-chip-sequence signal at the ?rst frequency fl.
Well knoWn in the art.                                                 The remote station 11 monitors signal metrics of the ?rst
  The remote station 11 transmits, using radio Waves, a ?rst           BS-packet signal from the ?rst base station 20, and the same
RS-packet signal to the ?rst base station 20. The ?rst                 signal metrics of the other BS-packet signals from the other
RS-packet signal is spread by a ?rst RS-chip-sequence                  base stations in the plurality of base stations. A signal metric
signal at a second frequency f2. Spread-spectrum transmit              typically Would be received poWer or energy level, and
ters and spread-spectrum technology for spreading the             20   capacity level.
packet signals are Well knoWn in the art, as previously                  The remote station 11 determines When the signal poWer
discussed for the ?rst base station 20.                                metric of the ?rst BS-packet signal falls beloW a threshold
  A replica of the ?rst RS-chip-sequence signal, or equiva             and that the signal metrics of one or more BS-packet signals
lently a matched ?lter matched to the ?rst RS-chip-sequence            are above the threshold. The remote station 11 also deter
signal, is used by the ?rst base station 20 for despreading the   25   mines from the other base stations, Which of the other base
?rst RS-packet signal. The ?rst RS-packet signal includes a            stations has available capacity. Available capacity is ability
source address from the remote station 11, and a destination           to store despread RS-packet signals and other packets sig
address for the central of?ce 50. The destination address              nals passing through the other base stations. The remote
routes packet signals to the recipient of the packet signal.           station 11 then selects a base station, Which is de?ned herein
The source address from the remote station 11 later is used       30   as second base station 134, Which meets the requirements of
for routing packet signals to the remote station 11. Source            the signal metric and available capacity. The remote station
address and destination address are Well known in the art.             11 also determines Which BS-chip-sequence signals are
The destination address and the source address are put on the          available for use With the second base station 134. A set of
?rst RS-packet signal prior to spreading the ?rst RS-packet            BS-chip-sequence signal and RS-chip-sequence signal are
signal.                                                           35   assigned and used by the remote station 11, When commu
   Referring to FIG. 1, by Way of example, the ?rst base               nicating With the second base station 134.
station 20 receives the ?rst RS-packet signal at the second              Upon determining the foregoing threshold crossings, the
frequency f2. The ?rst base station 20 normally Would                  remote station 11 changes communications from the ?rst
despread the ?rst RS-packet signal, add or append its                  base station 20 to the second base station 134, using a neW
address to the packet signal, and then send the despread ?rst     40   set of second RS-chip-sequence signal and second BS-chip
RS-packet signal, by Way of example, to a central of?ce 50             sequence signal. In response to determining to change
of FIG. 1. In FIG. 2, the eighth base station, located at node         communications betWeen base stations, the remote station
180, forWards a packet signal to a ?fth base station, located          11 transmits, using radio Waves, a second RS-packet signal
at node 150, and a second base station, located at node 120,           to the second base station 134. The second RS-packet signal
en route to the central of?ce 50. The RS-packet signals from      45   is de?ned herein to be an RS-packet signal sent from the
the remote station could be forWarded through base stations            remote station to the second base station 134.
to the central of?ce by Wired channel or Wireless channel.               After the second base station 134 receives and despreads
Technology for despreading the RS-packet signal is Well                the second RS-packet signal at the second frequency f2, the
knoWn in the art, as discussed for the remote station 11.              second base station 134 sends the despread second RS
  In summary, The ?rst RS-packet signal includes a source         50   packet signal to the central of?ce either as used in FIG. 1 or
address from the remote station, and the source address                FIG. 2. The despread second RS-packet signal includes a
forWarded from the ?rst base station. The despread ?rst                source address from the second base station 134, Which Was
RS-packet signal includes the source address from the                  added to the second RS-packet signal by the second base
remote station, and the source address from the ?rst base              station 134.
station.                                                          55      For return communications from the central of?ce to the
   In a preferred embodiment, a base station despreads a               remote station 11, the central of?ce reads the source
packet signal, in general, and for this example, an RS-packet          addresses from the RS-packet signal, of the remote station
signal, and stores the RS-packet signal for transmission the           11 and the forWarding base station. For this example, the
central office. The How control mechanism, used by the                 central of?ce reads the source address for the second base
nodes in FIG. 2, permits packet signals to be forWarded in        60   station 134. From the source addresses, the central of?ce
an ef?cient manner to one of several base stations en route            knoWs to route return packet signals, denoted herein as
to the central of?ce 50. The use of How control in a                   CO-packet signal to the remote station 11 through the
distributed netWork is Well knoWn to the ordinary skilled              second base station 134.
artisan in the art.                                                      The central of?ce sends to the spread-spectrum, CDMA
   Referring to FIG. 3, While the remote station 11 commu         65   network, a CO-packet signal, including a destination address
nicates With the ?rst base station 20, the remote station 11           for the second base station 134 and the remote station 11.
monitors, at the ?rst frequency fl, other base stations in             The second base station 134 receives the CO-packet signal
         Case 5:20-cv-06116-NC Document 10-1 Filed 09/21/20 Page 11 of 15


                                                    US 7,187,706 B2
                                                                                                   10
of FIG. 1 or FIG. 2. The second base station 134 transmits,           frequency controlling circuit may be employed to control or
using radio Waves, the CO-packet signal, at the ?rst fre              compensate for frequency changes. Such devices or circuits
quency fl, as a third BS-packet signal, respectively, each            are Well-known in the art.
spread by the second BS-chip-sequence signal. The third                 As illustratively shoWn in FIG. 4, the sounding channel
BS-packet signal is de?ned herein to be the CO-packet                 broadly provides an improvement to a spread-spectrum
signal When the CO-packet signal is sent from the second              system Which has a base station and a plurality of remote
base station 134 to the remote station 11. The remote station         stations operating in FDD mode. The base station has a
11 receives the CO-packet signal. The invention has the               BS-spread-spectrum transmitter and a BS-spread-spectrum
central of?ce route the CO-packet signal to the second base           receiver. The BS-spread-spectrum transmitter transmits,
station 134, since the second base station 134 is the location        using radio Waves, a plurality of BS-spread-spectrum signals
from Which the remote station 11 last transmitted, as deter
                                                                      at a ?rst frequency fl. The BS-spread-spectrum receiver
mined from the second base station 134 source address and
                                                                      receives, at a second frequency f2, a plurality of RS-spread
                                                                      spectrum signals from the plurality of remote stations. The
the remote station 11 source address in the second packet             plurality of BS-spread-spectrum signals at the ?rst fre
signal previously received at the central of?ce.                      quency fl are outside the correlation bandWidth of the
  Spread- Spectrum Channel Sounding                                   plurality of RS-spread-spectrum signals at the second fre
  The present invention may be extended to include a                  quency f2. Each of the plurality of remote stations has an
sounding channel. The sounding channel presents an addi               RS-spread-spectrum transmitter for transmitting an
tional signal metric from Which to make a determination               RS-spread-spectrum signal at the second frequency f2.
When to handoif. In addition, the sounding channel provides             The improvement includes a BS transmitter and an inter
an accurate measure of the appropriate signal level for the      20   ference-reduction subsystem, located at the base station
remote station, When transmitting to the base station. The            receiver. The BS transmitter transmits, using radio Waves, a
sounding channel is incorporated herein by reference, and is          BS-channel-sounding signal at the second frequency. The
                                                                      BS-channel-sounding signal has a bandWidth no more than
disclosed in US. patent application Ser. No. 09/231,015,
                                                                      tWenty per cent of the spread-spectrum bandWidth of the
With ?ling date of Jan. 14, 1999, entitled, SPREAD-SPEC               plurality of RS-spread-spectrum signals, and in a preferred
                                                                 25
TRUM CHANNEL SOUNDING, by inventor Donald L.                          embodiment, the BS-channel-sounding signal has a band
Schilling, now US. Pat. No. 6,269,092, With issue date Jul.           Width no more than one percent of the spread-spectrum
31, 2001.                                                             bandWidth of the plurality of RS-spread-spectrum signals.
  The addition of a sounding channel overcomes a major                  At each remote station, the improvement includes an
problem With a plurality of remote stations transmitting to a    30   RS-poWer-level circuit and an RS receiver Which has an RS
common base station. The plurality of remote stations may             demodulator. The improvement at the remote station also
be located at different distances, and each remote station            may include a frequency-adjust circuit. The RS receiver
may have a different propagation path, to the base station.           receives the BS-channel-sounding signal at the second fre
Thus, even if all the remote stations transmitted With the            quency. The RS demodulator tracks the BS-channel-sound
same poWer level, then the spread-spectrum signal from                ing signal, and outputs an RS-receiver signal. Using the
each remote station may arrive at the base station With a        35
                                                                      receiver poWer level of the RS-receiver signal, the RS
different poWer level. A strong poWer level from one remote           poWer-level circuit adjusts an RS-poWer level of the RS
station may cause suf?cient interference to block or inhibit          spread-spectrum transmitter located at the remote station. If
reception of the spread-spectrum signal from a more distant           the frequency-adjust circuit Were employed, then the fre
remote station. This poWer problem is commonly knoWn as               quency-adjust circuit, using the received RS-receiver signal
the “near-far” problem, or poWer control problem: HoW does       40   as a reference, compensates to the ?rst frequency the RS
the spread-spectrum system control the poWer transmitted              spread-spectrum signal of the RS-spread-spectrum transmit
from each remote station, so that the poWer received at the           ter located at the remote station.
base station from each remote station is approximately the              The interference-reduction subsystem is located at the
same? If the average poWer received at the base station Were          base station and at a front end to the BS-spread-spectrum
the same for each remote station, then the capacity is limited   45   receiver. The interference-reduction subsystem reduces, at
by the number of remote stations transmitting to the base             the second frequency, the BS-channel-sounding signal from
station. If, hoWever, a particular remote station Were suffi          the plurality of RS-spread-spectrum signals arriving at the
ciently close to the base station, and its transmitter poWer          base station.
could block reception of other remote stations, then capacity            In the exemplary arrangement shoWn in FIG. 4, the ?rst
may be limited severely to only the remote station closest to         base station 20 is shoWn communicating, using radio Waves,
                                                                 50
the base station.                                                     With a remote station With frequency compensation. Since
   The sounding channel overcomes the poWer control prob              the BS-channel-sounding signal is transmitted, as a radio
lem by permitting a remote station to have knowledge, a               Wave, from the base station 20 at the second frequency f2 to
priori to transmitting, of a proper poWer level to initiate           the remote station 11, and the remote station 11 knoWs at
transmission. After the initial poWer level is used, closed           What frequency the BS-channel-sounding signal is suppose
                                                                 55
loop poWer control, Which is Well-known in the art, can be            to be received, then remote station 11 can determine the
employed.                                                             Doppler frequency shift fD and compensate its transmitter
  An additional or alternative bene?t from the sounding is            frequency by a similar amount so that the RS-spread
more accurate frequency control at a remote station. The              spectrum signal arrives at the base station 20 With a carrier
carrier frequency transmitted from a remote station may be            frequency at the correct second frequency f2. Thus, the
                                                                 60
shifted at the base station due to Doppler shift in carrier           RS-spread-spectrum signal is detected at the base station at
frequency caused by motion. The sounding channel initially            the second frequency f2, Without a Doppler shift in carrier
corrects or compensates for Doppler shift in carrier fre              frequency fD. If motion of the remote station caused a
quency caused by the effective motion of the remote station.          positive shift in the Doppler frequency fD, then the correct
The remote station could be at a ?xed location, and the               compensation Would be to subtract the Doppler shift in
Doppler shift in carrier frequency could be caused by time       65   carrier frequency fD and transmit at frequency f2—fD. The
changes in the propagation path, such as trees bloWing in the         remote station 11 also can measure the poWer level of the
Wind. After initial communications, a Costas loop or other            BS-channel-sounding signal, and from this measurement,
           Case 5:20-cv-06116-NC Document 10-1 Filed 09/21/20 Page 12 of 15


                                                      US 7,187,706 B2
                               11                                                                    12
set its initial power level for transmitting the RS-spread                   frequency, With the fourth frequency different from the
spectrum signal at frequency f2.                                             ?rst frequency, the second frequency and the third
  For determining When to handoif to a second base station                   frequency;
134 of FIG. 3, the remote station can monitor the signal                  receiving at the remote station the fourth BS-packet
metric of the sounding channel. Handolf can be based on a                    signal, thereby obtaining a fourth RS-receiver signal;
signal metric of either the ?rst BS-packet signal, or the                 monitoring at said remote station a signal metric of the
sounding channel, or a combination of the ?rst BS-packet                    ?rst RS-received signal, the second signal metric of the
signal and the sounding channel, as Well as available capac                 second RS-received signal, the third signal metric of
ity.                                                                        the third RS-received signal and a fourth signal metric
  It Will be apparent to those skilled in the art that various              of the fourth RS-received signal, and
modi?cations can be made to the spread-spectrum channel                   determining at said remote station that the ?rst signal
sounding improvement of the instant invention Without                       metric falls beloW the threshold, and that the second
departing from the scope or spirit of the invention, and it is
intended that the present invention cover modi?cations and                   signal metric or the third signal metric or the fourth
variations of the spread-spectrum channel sounding                           signal metric, is above the threshold, and that any of the
improvement provided they come Within the scope of the                       second base station, the third base station or the fourth
appended claims and their equivalents.                                       base station, has available capacity, thereby determin
                                                                             ing to change base stations.
   We claim:                                                              4. The improvement as set forth in claim 3, further
   1. An improvement method to a frequency division                     including the steps of:
duplex (FDD) distributed-network, spread-spectrum system           20     transmitting, using radio Waves, from a ?fth base station,
comprising the steps of:                                                     located in, and part of, the FDD distributed netWork, a
   transmitting, using radio Waves, from a ?rst base station                 ?fth BS-packet signal spread at a ?fth frequency, With
       (BS), located in, and part of, the FDD distributed                    the ?fth frequency different from the ?rst frequency, the
     netWork, a ?rst BS-packet signal at a ?rst frequency;                   second frequency, the third frequency and the fourth
   receiving at a remote station (RS) the ?rst BS-packet           25        frequency;
       signal, thereby obtaining a ?rst RS-received signal;               receiving at the remote station the ?fth BS-packet signal,
   transmitting, using radio Waves, from a second base                      thereby obtaining a ?fth RS-receiver signal;
      station a second BS-packet signal at a second fre                   monitoring at said remote station the ?rst signal metric of
      quency, With the second frequency different from the                  the ?rst RS-received signal, the second signal metric of
       ?rst frequency;                                             30       the second RS-received signal, the third signal metric
   receiving at said remote station the second BS-packet                     of the third RS-received signal, the fourth signal metric
       signal at the second frequency, thereby obtaining a                   of the fourth RS-received signal and a ?fth signal
       second RS-received signal;                                           metric of the ?fth RS-received signal, and
   monitoring at said remote station a ?rst signal metric of              determining at said remote station that the ?rst signal
     the ?rst RS-received signal, and a second signal metric       35       metric falls beloW the threshold, and that the second
     of the second RS-received signal; and                                   signal metric or the third signal metric or the fourth
   determining at said remote station that the ?rst signal                   signal metric or the ?fth signal metric, is above the
       metric of the ?rst RS-received signal falls beloW a                   threshold, and that any of the second base station, the
       threshold, and that the second signal metric of the                   third base station, the fourth base station, or the ?fth
       second RS-received signal is above the threshold, and       40        base station, has available capacity, thereby determin
       that the second base station has available capacity,                  ing to change base stations.
       thereby determining to change base stations.                       5. The improvement as set forth in claim 4, further
   2. The improvement as set forth in claim 1, further
                                                                        including the steps of:
including the steps of:                                                   transmitting, using radio Waves, from a sixth base station,
                                                                             located in, and part of, the FDD distributed netWork, a
   transmitting, using radio Waves, from a third base station,
                                                                             sixth BS-packet signal spread at a sixth frequency, With
      located in, and part of, the FDD distributed netWork, a
                                                                             the sixth frequency different from the ?rst frequency,
      third BS-packet signal spread at a third frequency, With
                                                                             the second frequency, the third frequency, the fourth
      the third frequency different from the second frequency
      and the ?rst frequency;
                                                                             frequency and the ?fth frequency;
                                                                          receiving at the remote station the sixth BS-packet signal,
   receiving at the remote station the third BS-packet signal,              thereby obtaining a sixth RS-receiver signal;
       thereby obtaining a third RS-received signal;                      monitoring at said remote station the ?rst signal metric of
   monitoring at said remote station the ?rst signal metric of              the ?rst BS-packet signal, second signal metric of the
     the ?rst RS-received signal, the second signal metric of                second BS-packet signal, the third signal metric of the
     the second RS-received signal and a third signal metric       55       third BS-packet signal, the fourth signal metric of the
     of third RS-received signal, and                                        fourth BS-packet signal, the ?fth signal metric of the
   determining at said remote station that the ?rst signal                   ?fth BS-packet signal and a sixth signal metric of the
     metric falls beloW the threshold, and that the second                   sixth BS-packet signal, and
     signal metric or the third signal metric, is above the               determining at said remote station that the ?rst signal
     threshold, and that any of the second base station or the     60       metric falls beloW the threshold, and that the second
       third base station, has available capacity, thereby deter            signal metric or the third signal metric or the fourth
       mining to change base stations.                                      signal metric or the ?fth signal metric or the sixth signal
   3. The improvement as set forth in claim 2, further                      metric, is above the threshold, and that any of the
including the steps of:                                                     second base station, the third base station or the fourth
   transmitting, using radio Waves, from a fourth base sta         65        base station or the ?fth base station or the sixth base
       tion, located in, and part of, the FDD distributed                    station, has available capacity, thereby determining to
       netWork, a fourth BS-packet signal spread at a fourth                 change base stations.
           Case 5:20-cv-06116-NC Document 10-1 Filed 09/21/20 Page 13 of 15


                                                     US 7,187,706 B2
                             13                                                                     14
  6. An improvement to a spread-spectrum system com                      said remote station for receiving the ?fth BS-packet
prising:                                                                    signal, thereby obtaining a ?fth RS-receiver signal, the
  a frequency division duplex (FDD), distributed network;                  remote station for monitoring the ?rst signal metric of
  a ?rst base station (BS), located in, and part of, the FDD               the ?rst RS-received signal, the second signal metric of
     distributed network, for transmitting, using radio                    the second RS-received signal, the third signal metric
    waves, a ?rst BS-packet signal at a ?rst frequency;                     of the third RS-received signal, the fourth signal metric
  a second base station, located in, and part of, the FDD                   of the fourth RS-received signal and a ?fth signal
     distributed network, for transmitting, using radio                    metric of the ?fth RS-received signal, and
     waves, a second BS-packet signal at a second fre                    said remote station for determining that the ?rst signal
     quency, with the second frequency different from the                  metric falls below the threshold, and that the second
     ?rst frequency;                                                        signal metric or the third signal metric or the fourth
  a remote station (RS) for receiving the ?rst BS-packet                    signal metric or the ?fth signal metric, is above the
     signal and the second BS-packet signal, and thereby                    threshold, and that any of the second base station, the
     determining a ?rst RS-received signal and a second                     third base station, the fourth base station, or the ?fth
     RS-received signal, respectively; and                                  base station, has available capacity, thereby determin
  said remote station for determining that a ?rst signal falls              ing to change base stations.
    below a threshold and that a second signal metric of the             10. An improvement to a spread spectrum system com
     second RS-received signal is above the threshold, and             prising:
     that the second base station has available capacity,                a frequency division duplex (FDD), distributed network;
     thereby deciding to change base stations.                    20     ?rst base station (BS) means, located in, and part of, the
  7. The system as set forth in claim 6, further including:                 FDD distributed network, for transmitting, using radio
  a third base station, located in, and part of, the FDD                    waves, a ?rst BS-packet signal spread at a ?rst fre
     distributed network, for transmitting, using radio                     quency;
     waves, a third BS-packet signal spread at a third                   second base station means, located in, and part of, the
     frequency, with the third frequency different from the       25        FDD distributed network, for transmitting, using radio
     second frequency and the ?rst frequency;                               waves, a second BS-packet signal spread signal at a
  the remote station for receiving the third BS-packet                     second frequency, with the second frequency different
     signal, thereby obtaining a third RS-received signal, the             from the ?rst frequency; and
    remote station for monitoring the ?rst signal metric of              remote station (RS) means for receiving the ?rst BS
    the ?rst RS-received signal, the second signal metric of      30        packet signal and the second BS-packet signal, and
    the second RS-received signal and a third signal metric                 thereby determining a ?rst RS-received signal and a
     of third RS-received signal, and                                       second RS-received signal, respectively; the RS means
  said remote station for determining that the ?rst signal                  for monitoring a ?rst signal metric of the ?rst BS
    metric falls below the threshold, and that the second                   packet signal, RS means for determining that the ?rst
     signal metric or the third signal metric, is above the
                                                                  35        signal metric of falls below a threshold, and that the
     threshold, and that any of the second base station or the
                                                                            second signal metric is above the threshold, and that the
     third base station, has available capacity, thereby deter              second base station has available capacity, thereby
     mining to change base stations.                                        determining to change base stations.
                                                                  11. The improvement as set forth in claim 10, further
  8. The system as set forth in claim 7, further including:
                                                            40 including:
  a fourth base station, located in, and part of, the FDD        third BS means, located in, and part of, the FDD distrib
     distributed network, for transmitting, using radio              uted network, for transmitting, using radio waves, a
     waves, a fourth BS-packet signal spread at a fourth             third BS-packet signal spread at a third frequency, with
     frequency, with the fourth frequency different from the               the third frequency different from the second frequency
     ?rst frequency, the second frequency and the third           45        and the ?rst frequency;
     frequency;                                                          said RS means for receiving the third BS-packet signal,
  said remote station for receiving the fourth BS-packet                   thereby obtaining a third RS-received signal, the RS
     signal, thereby obtaining a fourth RS-receiver signal,                means for monitoring the ?rst signal metric of the ?rst
     the remote station for monitoring a signal metric of the               RS-received signal, the second signal metric of the
    ?rst RS-received signal, the second signal metric of the      50        second RS-received signal and a third signal metric of
     second RS-received signal, the third signal metric of                 third RS-received signal, and
    the third RS-received signal and a fourth signal metric              said RS means for determining that the ?rst signal metric
    of the fourth RS-received signal, and                                   falls below the threshold, and that the second signal
  said remote station for determining that the ?rst signal                 metric or the third signal metric, is above the threshold,
    metric falls below the threshold, and that the second         55        and that any of the second BS means or the third BS
     signal metric or the third signal metric or the fourth                 means, has available capacity, thereby determining to
     signal metric, is above the threshold, and that any of the             change base station means.
     second base station, the third base station or the fourth           12. The improvement as set forth in claim 11, further
     base station, has available capacity, thereby determin            including:
     ing to change base stations.                                 60     fourth BS means, located in, and part of, the FDD
  9. The system as set forth in claim 8, further including:                 distributed network, for transmitting, using radio
  a ?fth base station, located in, and part of, the FDD                     waves, a fourth BS-packet signal spread at a fourth
     distributed network, for transmitting, using radio                     frequency, with the fourth frequency different from the
     waves, a ?fth BS-packet signal spread at a ?fth fre                    ?rst frequency, the second frequency and the third
     quency, with the ?fth frequency different from the ?rst      65        frequency;
     frequency, the second frequency, the third frequency                said RS means for receiving the fourth BS-packet signal,
     and the fourth frequency;                                             thereby obtaining a fourth RS-receiver signal, the RS
           Case 5:20-cv-06116-NC Document 10-1 Filed 09/21/20 Page 14 of 15


                                                    US 7,187,706 B2
                             15                                                                   16
     means for monitoring a signal metric of the ?rst RS                said second base station for receiving the CO-packet
      received signal, the second signal metric of the second              signal, and for transmitting, using radio waves, the
      RS-received signal, the third signal metric of the third             CO-packet signal to said remote station.
      RS-received signal and a fourth signal metric of the            15. The improvement as set forth in claim 14, with said
      fourth RS-received signal, and                             5 remote station including means for determining that the
   said RS means for determining that the ?rst signal metric       second base station has available capacity, in order to hand
      falls below the threshold, and that the second signal        off communications to the second base station.
      metric or the third signal metric or the fourth signal          16. An improvement for a frequency division duplex
      metric, is above the threshold, and that any of the          (FDD) distributed network method comprising the steps of:
      second BS means, the third BS means or the fourth BS           transmitting, using radio waves, from a ?rst base station
     means, has available capacity, thereby determining to               (BS) located in, and part of, the FDD distributed
      change base station means.                                         network, a ?rst BS-packet signal;
   13. The improvement as set forth in claim 12, further             receiving at a remote station (RS), located in, and part of,
including:                                                               the FDD distributed network, the ?rst BS-packet sig
   ?fth BS means, located in, and part of, the FDD distrib               nal;
      uted network, for transmitting, using radio waves, a           transmitting, using radio waves, from a second base
      ?fth BS-packet signal spread at a ?fth frequency, with             station, located in, and part of, the FDD distributed
      the ?fth frequency different from the ?rst frequency, the          network, a second BS-packet signal;
      second frequency, the third frequency and the fourth           monitoring at said remote station a signal metric of the
                                                                20
      frequency;                                                         ?rst BS-packet signal and a signal metric of the second
   said RS means for receiving the ?fth BS-packet signal,                BS-packet signal;
      thereby obtaining a ?fth RS-receiver signal, the RS             determining that the signal metric of the ?rst BS-packet
      means for monitoring the ?rst signal metric of the ?rst            signal falls below a threshold and that the signal metric
      RS-received signal, the second signal metric of the 25             of the second BS-packet signal is above the threshold;
      second RS-received signal, the third signal metric of          handing off, in response to determining that the signal
      the third RS-received signal, the fourth signal metric of          metric of the ?rst BS-packet signal falls below the
      the fourth RS-received signal and a ?fth signal metric             threshold and that the signal metric of the second
      of the ?fth RS-received signal, and                                BS-packet signal is above the threshold, communica
   said RS means for determining that the ?rst signal metric 30          tions to the second base station by transmitting, using
      falls below the threshold, and that the second signal              radio waves, an RS-packet signal;
     metric or the third signal metric or the fourth signal          receiving at said second base station the RS-packet signal;
      metric or the ?fth signal metric, is above the threshold,       sending the RS-packet signal to a central of?ce (CO), with
      and that any of the second BS means, the third BS                  the RS-packet signal including a source address from
     means, the fourth BS means, or the ?fth BS means, has 35            the second base station;
      available capacity, thereby determining to change base          sending from said central of?ce a CO-packet signal
     station means.                                                        including a destination address for the second base
  14. An improvement to a distributed network comprising:                  station;
  a frequency division duplex (FDD), distributed network;               receiving at said second base station the CO-packet
  a ?rst base station (BS), located in, and part of, the FDD     40        signal; and
     distributed network, for transmitting, using radio                 transmitting, using radio waves, the CO-packet signal to
    waves, a ?rst BS-packet signal;                                        said remote station.
  a remote station (RS), located in, and part of, the FDD               17. The improvement as set forth in claim 16, with the
     distributed network, for receiving the ?rst BS-packet            step of determining including the step of determining that
     signal;                                                          the second base station has available capacity, in order to
  a second base station, located in, and part of, the FDD             hand off communications to the second base station.
     distributed network, for transmitting, using radio                  18. An improvement to a distributed network comprising:
    waves, a second BS-packet signal;                                   a frequency division duplex (FDD), distributed network;
  said remote station for monitoring a signal metric of the 50          ?rst base-station (BS) means, located in, and part of, the
    ?rst BS-packet signal and a signal metric of the second                FDD distributed network, for transmitting, using radio
     BS-packet signal, for determining that the signal metric             waves, a ?rst BS-packet signal;
     of the ?rst BS-packet signal falls below a threshold and           remote-station (RS) means, located in, and part of, the
     that the signal metric of the second BS-packet signal is              FDD distributed network, for receiving the ?rst BS
     above the threshold, and in response to determining         55       packet signal;
     that the signal metric of the ?rst BS-packet signal falls          second base-station means, located in, and part of, the
     below the threshold and that the signal metric of the                 FDD distributed network, for transmitting, using radio
     second BS-packet signal is above the threshold, hand                 waves, a second BS-packet signal;
    ing olf communications to the second base station, by               said remote-station means for monitoring a signal metric
    transmitting, using radio waves, an RS-packet signal;        60        of the ?rst BS-packet signal and a signal metric of the
  said second base station for receiving the RS-packet                     second BS-packet signal, for determining that the sig
     signal, and for sending the RS-packet signal to a central            nal metric of the ?rst BS-packet signal falls below a
    of?ce (CO), with the RS-packet signal including a                     threshold and that the signal metric of the second
     source address from the second base station;                          BS-packet signal is above the threshold, and in
  said central of?ce for sending a CO-packet signal includ       65       response to determining that the signal metric of the
    ing a destination address for the second base station;                ?rst BS-packet signal falls below the threshold and that
     and                                                                  the signal metric of the second BS-packet signal is
            Case 5:20-cv-06116-NC Document 10-1 Filed 09/21/20 Page 15 of 15


                                                    US 7,187,706 B2
                             17                                                                    18
     above the threshold, handing off communications to the             monitoring at said remote station a signal metric of the
     second base station, by transmitting, using radio waves,              ?rst BS-packet signal and a signal metric of the second
     an RS-packet signal;                                                  BS-packet signal;
  said second base-station means for receiving the RS                   determining that the signal metric of the ?rst BS-packet
     packet signal, and for sending the RS-packet signal to                signal falls below a threshold and that the signal metric
     central of?ce (CO) means, with the RS-packet signal                  of the second BS-packet signal is above the threshold;
     including a source address from the second base sta                handing off, in response to determining that the signal
     tion;                                                                metric of the ?rst BS-packet signal falls below the
  said central-of?ce means for sending a CO-packet signal                  threshold and that the signal metric of the second
    including a destination address for the second base                    BS-packet signal is above the threshold, communica
     station; and                                                          tions to the second base station by transmitting, using
  said second base-station means for receiving the CO                      radio waves, an RS-packet signal;
     packet signal, and for transmitting, using radio waves,            receiving at said second base station the RS-packet signal;
      the CO-packet signal to said remote station.                      sending the RS-packet signal to a destination node (DN),
   19. The improvement as set forth in claim 18, with said                with the RS-packet signal including a source address
remote-station means including means for determining that                 from the second base station;
the second base-station means has available capacity in                 sending from said destination node a DN-packet signal
order to hand off communications to the second base station.              including a destination address for the second base
   20. An improvement to a distributed network comprising:                 station;
  a frequency division duplex (FDD), distributed network;        20     receiving at said second base station the DN-packet
  a ?rst base station (BS), located in, and part of, the FDD               signal; and
     distributed network, for transmitting, using radio                 transmitting, using radio waves, the DN-packet signal to
    waves, a ?rst BS-packet signal;                                        said remote station.
  a remote station (RS), located in, and part of, the FDD               23. The improvement as set forth in claim 22, with the
     distributed network, for receiving the ?rst BS-packet            step of determining including the step of determining that
     signal;                                                          the second base station has available capacity, in order to
                                                                      hand off communications to the second base station.
  a second base station, located in, and part of, the FDD
                                                                         24. An improvement to a distributed network comprising:
     distributed network, for transmitting, using radio
    waves, a second BS-packet signal;                                   a frequency division duplex (FDD), distributed network;
  said remote station for monitoring a signal metric of the
                                                                 30     ?rst base-station (BS) means, located in, and part of, the
    ?rst BS-packet signal and a signal metric of the second
                                                                           FDD distributed network, for transmitting, using radio
     BS-packet signal, for determining that the signal metric              waves, a ?rst BS-packet signal;
     of the ?rst BS-packet signal falls below a threshold and           remote-station (RS) means, located in, and part of, the
                                                                           FDD distributed network, for receiving the ?rst BS
     that the signal metric of the second BS-packet signal is
     above the threshold, and in response to determining
                                                                 35        packet signal;
                                                                        second base-station means, located in, and part of, the
     that the signal metric of the ?rst BS-packet signal falls
     below the threshold and that the signal metric of the                 FDD distributed network, for transmitting, using radio
                                                                          waves, a second BS-packet signal;
     second BS-packet signal is above the threshold, hand               said remote-station means for monitoring a signal metric
    ing olf communications to the second base station, by
                                                                 40        of the ?rst BS-packet signal and a signal metric of the
    transmitting, using radio waves, an RS-packet signal;                  second BS-packet signal, for determining that the sig
  said second base station for receiving the RS-packet                     nal metric of the ?rst BS-packet signal falls below a
     signal, and for sending the RS-packet signal to a                     threshold and that the signal metric of the second
     destination node (DN), with the RS-packet signal                      BS-packet signal is above the threshold, and in
     including a source address from the second base sta
                                                                 45        response to determining that the signal metric of the
     tion;                                                                 ?rst BS-packet signal falls below the threshold and that
  said destination node for sending a DN-packet signal                     the signal metric of the second BS-packet signal is
     including a destination address for the second base                   above the threshold, handing off communications to the
     station; and                                                          second base station, by transmitting, using radio waves,
  said second base station for receiving the DN-packet           50        an RS-packet signal;
     signal, and for transmitting, using radio waves, the               said second base-station means for receiving the RS
    DN-packet signal to said remote station.                               packet signal, and for sending the RS-packet signal to
   21. The improvement as set forth in claim 20, with said                 destination-node (DN) means, with the RS-packet sig
remote station including means for determining that the                    nal including a source address from the second base
second base station has available capacity, in order to hand     55        station;
off communications to the second base station.                          said destination-node means for sending a DN-packet
  22. An improvement for a frequency division duplex                       signal including a destination address for the second
(FDD) distributed network method comprising the steps of:                  base station; and
  transmitting, using radio waves, from a ?rst base station             said second base-station means for receiving the DN
     (BS) located in, and part of, the FDD distributed           60        packet signal, and for transmitting, using radio waves,
    network, a ?rst BS-packet signal;                                      the DN-packet signal to said remote station.
  receiving at a remote station (RS), located in, and part of,          25. The improvement as set forth in claim 24, with said
    the FDD distributed network, the ?rst BS-packet sig               remote-station means including means for determining that
     nal;                                                             the second base-station means has available capacity in
  transmitting, using radio waves, from a second base            65   order to hand off communications to the second base station.
     station, located in, and part of, the FDD distributed
     network, a second BS-packet signal;
